Citation Nr: 1728815	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for intervertebral disc disease L4-L5 and L5-S1, rated as 10 percent disabling prior to November 14, 2016 and as 20 percent disabling thereafter, with periods of nonpayment due to active duty service.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to June 1997, from November 1998 to May 1999, from April 2008 to September 2008, from September 2011 to January 2012, and from March 2012 to April 2014.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which, in pertinent part, granted a 10 percent disability rating for a lumbar strain and lumbar disc protrusion, effective October 1, 2008.  Jurisdiction currently lies with the VA RO in Seattle, Washington.  

A June 2014 rating decision recharacterized the disability as intervertebral disc disease L4-L5 and L5-S1.  The RO assigned a 20 percent disability evaluation, effective November 14, 2016, in March 2017 rating decision.  However, because the increase to a 20 percent disability evaluation does not constitute a full grant of the benefits sought since an even higher rating is possible, and the Veteran has not indicated he is satisfied or content with the 20 percent disability rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The Board most recently remanded the issue in July 2016 for further development and readjudication.  The requested development on remand, consisting of obtaining additional records, has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the development described below.
REMAND

The Veteran was afforded a VA examination in November 2016.  However, the Board finds this examination inadequate.  In order to be adequate for rating purposes a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, while the November 2016 examination report was fully completed, there is no evidence that the examiner tested for pain in both passive motion and nonweight-bearing.  Correia, 28 Vet. App. at 168-70.  As such, the Board must remand for a new examination to assess the current severity of the Veteran's lumbar spine disability.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures. 

2.  After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination with an appropriate medical professional to evaluate the current severity of the Veteran's service-connected intervertebral disc disease L4-L5 and L5-S1.  All indicated studies, including range of motion studies, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

a) The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b) The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  

c) Then, after reviewing the Veteran's complaints and medical history, and through interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the lumbar spine during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  
3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the claim.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




